Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office Action is in responsive to the application filed on 2/19/19. Claims 1-20 are pending.

Drawings
The Examiner contends that the drawings submitted on 2/19/19 are acceptable for examination proceedings. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20170124483 A1), in view of Wiebe et al (US 20180349605 A1), hereinafter Wiebe.

Regarding claim 1, Huang discloses a method for hybrid classical-quantum decision maker training, the method comprising:
receiving a training data set (receive training data set) (Huang paragraph [0045]);
selecting, by a first processor, a sampling of objects from the training set, each object represented by at least one vector (using the classifier function of wx+b on the training data set and selecting the threshold value (b) that yields the highest return) (Huang paragraph [0061]);
applying, by a quantum processor, a quantum feature map to the selected objects to produce one or more output vectors (compute the solution in the same speed as n, but map the data set) (Huang paragraphs [0070] and [0089]) and (Huang paragraph [0061]) and (computing the working weight vector in a feature space of the quantifiable features in each iteration by solving variable constraints) (Huang, paragraph [00008] and abstract);
determining, by the first processor, one or more distance measures between pairs of the output vectors (select a distance penalty parameter) (Huang paragraph [0047]); (reference vector can denote a maximum distance between the known outcome of a sample observable event and the estimated outcome) (Huang paragraph [0049]);
(determine outcomes of electronic transactions based on quantifiable features of an observable electronic transaction event) (paragraph [0008]), (modified to provide alternative or sitbcombinations) and (using various kernel function to map the data from original input space into high dimensional feature space) (Huang paragraphs [0043], [0075], and [0086]); and 
adding, by the first processor, an implementation of the at least one portion of the quantum feature map to the classical feature map to generate an updated classical feature map (processes or blocks may be deleted, moved, added, subdivided, combined, and/or modified to provide alternative or sitbcombinations) (Huang paragraph [0075]).
Huang does not explicitly disclose an implementation of the at least one portion of the quantum feature map to the classical feature map to generate an updated classical feature map. In an analogous art Wiebe discloses an implementation of the at least one portion of the quantum feature map to the classical feature map to generate an updated classical feature map (altering a portion of the training data in the classical case so in the quantum case it can be defined similarly)
Therefore, it would have been obvious to a person with an ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings disclosed by Wiebe into the teachings of Huang.
One would have been motivated to do so, in order to enable help make quantum classifiers more secure or private in particular to tolerate noise intentionally introduced to a quantum training set, as taught by Wiebe.

Regarding claim 2, Huang-Wiebe discloses a method, further comprising:
removing the determined portions from the quantum feature map to generate an updated quantum feature map (processes or blocks may be deleted, moved, added, subdivided, combined, and/or modified to provide alternative or sitbcombinations) (Huang paragraph [0075]).

Regarding claim 3, Huang-Wiebe discloses a method, further comprising:
applying an updated approximating function of the updated classical feature map to the vectors to generate updated output vectors (apply said calculated mismatch measurement vector to determine a swapping pair, wherein said swapping pair includes at least one of said mismatch observable events) (Huang, claim 29).

Regarding claim 4, Huang-Wiebe discloses a method, further comprising:
determining that the updated approximating function produces a measure of accuracy greater than a predetermined threshold value (Huang, paragraphs [0061] and [0071])).

Regarding claim 5, Huang-Wiebe discloses a method, further comprising:
selecting updated training samples from the training data set; and applying the updated quantum feature map to the updated sampled objects to compute new output vectors (Huang, paragraphs [0014], [0029], [0031], and [0039])).


applying the updated quantum feature map to the selected sampled objects to compute new output vectors (Huang, paragraphs [0043], [0070], and [0088])).

Regarding claim 7, Huang-Wiebe discloses a method, wherein the one or more distance measures includes a relative distance between output vector pairs (Huang, paragraphs [0043], [0047], and claim 21).

Regarding claim 8, Huang-Wiebe discloses a method, wherein the one or more distance measures includes an absolute distance between output vector pairs (Huang, paragraphs [0043], [0047], and claim 21).

Regarding claim 9, Huang-Wiebe discloses a method, wherein the one or more distance measures includes a classical distance measure (Huang, paragraphs [0043], [0047], and claim 21).

Regarding claim 10, Huang-Wiebe discloses a method, wherein the at least one portion includes a portion of the quantum feature map implementable by a known classical function (Huang, paragraph [0008]).

Regarding claim 11, Huang-Wiebe discloses a method, wherein the at least one portion is selected based upon machine learning (Huang, paragraphs [0008] and [0014]).

Regarding claim 12, Huang-Wiebe discloses a method, wherein the first processor is a classical processor (Huang, paragraphs [0029] and [0032]).

Claims 13-17 are corresponding program product claims of method claims 1-5; therefore, are rejected under the same rationale.

Regarding claim 18, Huang-Wiebe discloses a computer usable program product, wherein the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system (Huang, paragraphs [0077], [0080], and [0083]).

Regarding claim 19, Huang-Wiebe discloses a computer usable program product, wherein the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (Huang, paragraphs [0077], [0080], and [0083]).

Claim 20 is corresponding computer system claim of method claim 1; therefore, is rejected under the same rationale.

Conclusion
Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFAY YOHANNES whose telephone number is (571)270-7528.  The examiner can normally be reached on M- F 9:00-5:30
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 2-74937493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TESFAY YOHANNES/ 4/3/21Primary Examiner, Art Unit 2441